Citation Nr: 1200514	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  99-14 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, and to include under the provisions of 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for anemia, to include under the provisions of 38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran was a member of the Army National Guard of Puerto Rico.  She had active duty service from November 1990 to April 1991.  The Veteran served in the Persian Gulf from January 1991 to April 1991.  The Veteran also had the following periods of active duty for training (ACDUTRA): September 12, 1992, to September 26, 1992; May 23, 1993, to June 6, 1993; July 17, 1994, to July 31, 1994; June 25, 1995, to July 9, 1995; May 26, 1996, to June 9, 1996; June 22, 1997, to July 6, 1997; June 28, 1998, to July 12, 1998; May 30, 1999, to June 13, 1999; June 3, 2000, to June 17, 2000; March 24, 2001, to April 7, 2001; June 22, 2002, to July 6, 2002; May 31, 2003, to June 14, 2003; June 26, 2004, to July 10, 2004; June 25, 2005, to July 9, 2005; June 24, 2006, to July 8, 2006; April 13, 2007, to April 15, 2007; May 26, 2007, to June 9, 2007; May 31, 2008, to June 14, 2008; May 23, 2009, to June 6, 2009; October 19, 2009, to October 21, 2009; and, October 24, 2009, to October 28, 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.

On her June 1999 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing.  The hearing was scheduled for June 7, 2004.  On June 3, 2004, the Veteran cancelled the hearing.  To date, she has not requested a new Board hearing.  Accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. 
§ 20.704(d) (2011).

In December 2004, the Board remanded the matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The claims were then returned to the Board for appellate disposition.

In June 2009, the Board again remanded the matters to the RO via the AMC in Washington, DC, for additional development.  The claims were then returned to the Board for appellate disposition.
The appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

The Veteran is claiming entitlement to service connection for anemia and a psychiatric disorder.  She asserts that such disabilities are due to her active duty service in the Persian Gulf (i.e., undiagnosed illnesses).  Alternatively, she asserts service connection should be warranted on a direct basis, as due to her active duty and/or ACDUTRA military service.

These claims were initially remanded by the Board in December 2004.  Upon review of the claims file, the Board finds that the development directed by the Board in that Remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In December 2004, the Board remanded for the RO/AMC to provide the Veteran with a Persian Gulf examination in accordance with VA's Undersecretary for Health's September 2000 Fast Letter (Fast Letter 00-68), and pursuant to the specific instructions for VA examiners as found in the revised AMIE Disability Examination Worksheets - specifically, the "Guidelines for Disability Examinations in Gulf War Veterans."  In its 2004 Remand, the Board also requested that the Veteran be scheduled for a VA examination for her psychiatric disorder claim and a VA examination for her anemia claim.  The Veteran was provided a VA general medical examination for her anemia claim in February 2009, with an addendum opinion in April 2009.  The Veteran was provided VA mental examinations for her psychiatric disorder claim in February 2011 and June 2011.  However, the Veteran was never provided the requested Persian Gulf examination.  Therefore, the RO/AMC did not substantially comply with the Remand directives.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board must again remand these claims for this action to be accomplished.  Id.

Additionally, in June 2009, the Board remanded for the RO/AMC to verify the exact dates of the Veteran's active military service, to include her ACDUTRA dates.  The action was accomplished by the RO/AMC, and several periods of ACDUTRA were identified following the Veteran's active duty period.  However, following this discovery, the Veteran was not provided with addendum VA medical opinions to determine whether her currently diagnosed psychiatric disorder and anemia were incurred in or aggravated by an ACDUTRA period of service.  The February 2009, April 2009, February 2011, and June 2011 VA examiners only provided medical opinions regarding whether these disorders were directly incurred during her active duty period from November 1990 to April 1991.  Based on the new evidence regarding the Veteran's multiple ACDUTRA dates, the Board finds that the Veteran must be afforded new VA medical opinions to further address the etiology of the Veteran's currently diagnosed psychiatric disorder and anemia.  Therefore, a remand is required to obtain additional VA medical opinions.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, are dated from December 2010.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the San Juan, the Commonwealth of Puerto Rico, VAMC, since December 2010.

Ensure that the Veteran has not been treated by any other local VAMCs.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC should afford the Veteran a VA examination tailored to Persian Gulf War Veterans, as the Veteran has notified VA that she served in the Persian Gulf.  It should be performed as set out by VA's Undersecretary for Health in a September 2000 Fast Letter (Fast Letter 00-68), and pursuant to the specific instructions for VA examiners as found in the revised AMIE Disability Examination Worksheets - specifically, the "Guidelines for Disability Examinations in Gulf War Veterans."

3.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of her currently diagnosed psychiatric disorder (anxiety disorder as per the VA examination of June 2011).  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder, including the Veteran's lay statements, her National Guard records, her post-service treatment records, and the medical literature reviewed in forming the medical opinion.  
The VA examiner must offer opinions on the following: 

a)  Is it at least as likely as not (a probability of at least 50 percent or more) that the Veteran's currently diagnosed psychiatric disorder was incurred during her period of active duty from November 1990 to April 1991? 

b)  Did the Veteran's psychiatric disorder clearly and unmistakably pre-exist her entry into each period of ACDUTRA?  The Veteran had ACDUTRA service from September 12, 1992, to September 26, 1992; May 23, 1993, to June 6, 1993; July 17, 1994, to July 31, 1994; June 25, 1995, to July 9, 1995; May 26, 1996, to June 9, 1996; June 22, 1997, to July 6, 1997; June 28, 1998, to July 12, 1998; May 30, 1999, to June 13, 1999; June 3, 2000, to June 17, 2000; March 24, 2001, to April 7, 2001; June 22, 2002, to July 6, 2002; May 31, 2003, to June 14, 2003; June 26, 2004, to July 10, 2004; June 25, 2005, to July 9, 2005; June 24, 2006, to July 8, 2006; April 13, 2007, to April 15, 2007; May 26, 2007, to June 9, 2007; May 31, 2008, to June 14, 2008; May 23, 2009, to June 6, 2009; October 19, 2009, to October 21, 2009; and, October 24, 2009, to October 28, 2009.

i)  If there is clear and unmistakable evidence that the psychiatric disorder pre-existed a period of ACDUTRA, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the psychiatric disorder was not aggravated beyond its natural progression during this period of ACDUTRA? 

ii)  If there is not clear and unmistakable evidence that the psychiatric disorder pre-existed an ACDUTRA period, is it at least as likely as not (a probability of at least 50 percent or more) that her psychiatric disorder was incurred during this period of ACDUTRA? 

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of her currently diagnosed anemia.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder, including the Veteran's lay statements, her National Guard records, her post-service treatment records, and the medical literature have been reviewed in forming the medical opinion.  

The VA examiner must offer opinions on the following: 

a)  Is it at least as likely as not (a probability of at least 50 percent or more) that the Veteran's currently diagnosed anemia was incurred during her period of active duty from November 1990 to April 1991? 


b)  Did the Veteran's anemia clearly and unmistakably pre-exist her entry into each period of ACDUTRA?  The Veteran had ACDUTRA service from September 12, 1992, to September 26, 1992; May 23, 1993, to June 6, 1993; July 17, 1994, to July 31, 1994; June 25, 1995, to July 9, 1995; May 26, 1996, to June 9, 1996; June 22, 1997, to July 6, 1997; June 28, 1998, to July 12, 1998; May 30, 1999, to June 13, 1999; June 3, 2000, to June 17, 2000; March 24, 2001, to April 7, 2001; June 22, 2002, to July 6, 2002; May 31, 2003, to June 14, 2003; June 26, 2004, to July 10, 2004; June 25, 2005, to July 9, 2005; June 24, 2006, to July 8, 2006; April 13, 2007, to April 15, 2007; May 26, 2007, to June 9, 2007; May 31, 2008, to June 14, 2008; May 23, 2009, to June 6, 2009; October 19, 2009, to October 21, 2009; and, October 24, 2009, to October 28, 2009.

i)  If there is clear and unmistakable evidence that the anemia pre-existed a period of ACDUTRA, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the anemia was not aggravated beyond its natural progression during this period of ACDUTRA? 

ii)  If there is not clear and unmistakable evidence that the anemia pre-existed an ACDUTRA period, is it at least as likely as not (a probability of at least 50 percent or more) that her anemia was incurred during this period of ACDUTRA? 

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a Supplemental Statement of the Case (SSOC).  Afford the Veteran the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


